UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH E-

MAIL ADDRESSES

karim.mastergroup@gmail.com; ‘

rak.mgusa@gmail.com; Case No. | : | g - — ob ()

rahim.mgusa@gmail.com;

kmsadruddin@gmail.com; .
rak.tmd@gmail.com; and Eiled Under Seal
kms.mastergroup@gmail.com

THAT ARE STORED AT PREMISES

CONTROLLED BY SERVICE PROVIDER

GOOGLE LLC

APPLICATION FOR ORDER COMMANDING GOOLGE LLC NOT TO NOTIFY ANY
PERSON OF THE EXISTENCE OF A SEARCH WARRANT

The United States of America, by and through the United States Attorney for the Eastern
District of Tennessee, hereby requests that the Court order Google LLC not to notify any person
(including the subscribers and customers of the account listed in the application, search warrant, and
affidavit of the existence of the attached search warrant) until further order of the Court.

Google LLC is a provider of an electronic communication service, as defined in 18 U.S.C.

§ 2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to

18 U.S.C. § 2703, the United States obtained the attached search warrant, which requires Google
LLC to disclose certain records and information to the United States. This Court has authority under
18 U.S.C. § 2705(b) to issue “an order commanding a provider of electronic communications service
or remote computing service to whom a warrant, subpoena, or court order is directed, for such period
as the court deems appropriate, not to notify any other person of the existence of the warrant,

subpoena, or court order.” Id.
In this case, such an order would be appropriate because the attached search warrant relates
to an ongoing criminal investigation that is neither public nor known to all of the targets of the
investigation, and its disclosure may alert the targets to the ongoing investigation. Accordingly, there
is reason to believe that notification of the existence of the attached warrant will seriously jeopardize
the investigation, including by giving targets an opportunity to flee or continue flight from
prosecution, destroy or tamper with evidence, or change patterns of behavior. See 18 U.S.C. §
2705(b). Some of the evidence in this investigation is stored electronically. If alerted to the
existence of the warrant, the subjects under investigation could destroy that evidence, including
information saved to their personal computers.

WHEREFORE, the United States respectfully requests that the Court grant the attached
Order directing Google LLC not to disclose the existence or content of the attached Warrant, except
that Google LLC may disclose the attached warrant to an attorney for Google LLC for the purpose of
receiving legal advice.

The United States further requests that the Court order that this application and any resulting
order be sealed until further order of the Court. As explained above, these documents discuss an
ongoing criminal investigation that is neither public nor known to all of the targets of the
investigation. Accordingly, there is good cause to seal these documents because their premature
disclosure may seriously jeopardize that investigation.

Executed on October /% , 2018.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

» lip. dy

Steven S. Neff

Assistant United States attorney.
1110 Market Street, Suite 515
Chattanooga, Tennessee 37402
423-752-5140
